Exhibit 99.1 GEORGIA-CAROLINA BANCSHARES ANNOUNCES NET INCOME FOR THIRD QUARTER 2014 October 22, 2014 Augusta, Georgia Georgia-Carolina Bancshares, Inc. (GECR.OB) (the “Company”), parent company of First Bank of Georgia, today announced 2014 third quarter net income of $1,396,000, or $0.38 per diluted common share, for the three months ended September 30, 2014, compared to $843,000, or $0.23 per diluted common share, for the three months ended September 30, 2013. For the year to date period ending September 30, 2014, net income was $3,211,000, or $0.88 per diluted common share, compared to $5,269,000, or $1.47 per diluted common share, for the same period in 2013. During the second quarter of 2014, the Company announced a pending merger with State Bank Financial Corporation, which is anticipated to close in early 2015. Merger related expenses of $794,000 have been incurred for the nine months ended September 30, 2014. Net income excluding the merger expenses was $3,889,000, or $1.07 per diluted earnings per common share for the first nine months of 2014. Remer Y. Brinson III, President & CEO of the Company, stated “We are pleased to report strong earnings for the first nine months of 2014 and continue to see a return to a more stable economic environment. We have enjoyed strong loan demand over the past four quarters and solid growth in core deposits. However, mortgage originations during the first nine months of 2014 have continued to lag behind originations during the same period last year.” “The year to date earnings of $3,889,000, excluding merger related expenses, represent a 1.01% return on assets,” Brinson continued. Georgia-Carolina Bancshares’ Board of Directors declared a quarterly cash dividend of $0.045 per share of common stock payable on November 11, 2014, to shareholders of record as of November 4, 2014. Georgia-Carolina Bancshares’ common stock is quoted on the OTC Marketplace (OTCQB) under the symbol “GECR”. First Bank of Georgia conducts banking operations through offices in Richmond County (Augusta), Columbia County (Evans and Martinez), and McDuffie County (Thomson), Georgia and operates mortgage origination offices in Augusta and Savannah, Georgia. This press release may contain “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995, which can generally be identified by the use of forward-looking terminology such as “believes,” “expects,” “may,” “will,” “should,” “anticipates,” “plans” or similar expressions to identify forward-looking statements, and are made on the basis of management’s plans and current analyses of the Company, its business and the industry as a whole. These forward-looking statements are subject to risks and uncertainties, including, but not limited to, economic and market conditions, competition, interest rate sensitivity and exposure to regulatory and legislative changes, and other risks and uncertainties described in the Company’s periodic filings with the Securities and Exchange Commission. Although we believe that the assumptions underlying the forward-looking statements are reasonable, any of the assumptions could prove to be inaccurate. Therefore, we can give no assurance that the results contemplated in the forward-looking statements will be realized. The inclusion of this forward-looking information should not be construed as a representation by the Company or any person that the future events, plans, or expectations contemplated by the Company will be achieved. The Company undertakes no obligation to update publicly or revise any forward-looking statements, whether as a result of new information, future events, or otherwise. Additional Information About the Merger and Where to Find It In connection with the proposed merger transaction, State Bank Financial Corporation (“State Bank”) has filed a registration statement on Form S-4 with the Securities and Exchange Commission (the “SEC”) to register State Bank’s shares that will be issued to the Company’s shareholders in connection with the transaction. The registration statement includes a preliminary proxy statement of the Company and a preliminary prospectus of State Bank, as well as other relevant documents concerning the proposed transaction. The registration statement and the proxy statement/prospectus related to the proposed transaction contain important information about the Company, State Bank and the proposed transaction and related matters. WE URGE SECURITY HOLDERS TO READ THESE MATERIALS WHEN THEY BECOME AVAILABLE (AND ANY OTHER DOCUMENTS FILED WITH THE SEC IN CONNECTION WITH THE TRANSACTION OR INCORPORATED BY REFERENCE INTO THE REGISTRATION STATEMENT AND PROXY STATEMENT/PROSPECTUS) BECAUSE THOSE DOCUMENTS WILL CONTAIN IMPORTANT INFORMATION. Security holders may obtain free copies of these documents and other documents filed with the SEC on the SEC’s website at http:// www.sec.gov . Security holders may obtain free copies of the documents filed with the SEC by the Company at its website at https:// www.firstbankofga.com (which website is not incorporated herein by reference) or by contacting Thomas J. Flournoy by telephone at 706-731-6622. Security holders may also obtain free copies of the documents filed with the SEC by State Bank at its website at http:// www.statebt.com (which website is not incorporated herein by reference) or by contacting Jeremy Lucas by telephone at 404-239-8626. Participants in this Transaction The Company, State Bank and their respective directors and executive officers may be deemed to be participants in the solicitation of proxies from the shareholders of the Company in connection with the proposed merger. Information regarding these persons who may, under the rules of the SEC, be considered participants in the solicitation of shareholders in connection with the proposed Merger will be provided in the proxy statement/prospectus described above. Additional information regarding each of the Company’s and State Bank’s respective directors and executive officers, including shareholdings, is included in the Company’s definitive proxy statement for 2014, which was filed with the SEC on April 14, 2014, and State Bank’s definitive proxy statement for 2014, which was filed with the SEC on April 11, 2014. You can obtain free copies of this document from the Company or State Bank, respectively, using the contact information ab ove. GEORGIA-CAROLINA BANCSHARES, INC. Consolidated Balance Sheets (dollars in thousands, except share and per share data) September 30, December 31, (Unaudited) ASSETS Cash and due from banks $ 26,881 $ 16,828 Securities available-for-sale 134,019 158,439 Loans 302,976 274,747 Allowance for loan losses ) ) Loans, net 297,720 269,390 Loans held for sale at fair value 29,694 31,298 Bank-owned life insurance 15,284 14,834 Bank premises and fixed assets 9,244 9,512 Accrued interest receivable 1,729 1,854 Other real estate owned, net of allowance 4,738 4,897 Federal Home Loan Bank stock 465 1,606 Deferred tax assets 3,936 5,366 Other assets 1,871 2,474 Total assets $ 525,581 $ 516,498 LIABILITIES AND SHAREHOLDERS' EQUITY Deposits Non-interest bearing $ 84,693 $ 76,747 Interest-bearing: NOW accounts 63,106 59,661 Money market accounts 76,908 74,056 Savings 56,777 56,757 Time deposits less than $100,000 51,360 54,859 Time deposits $100,000 or greater 71,818 72,637 Brokered and wholesale deposits 20,661 24,988 Total deposits 425,323 419,705 Federal Home Loan Bank and other borrowings - 22,200 Repurchase agreements 30,206 12,111 Other liabilities 7,108 5,593 Total liabilities 462,637 459,609 Shareholders' equity Preferred stock, par value $.001; 1,000,000 shares authorized; none issued - - Common stock, par value $.001; 9,000,000 shares authorized; 3,596,046 and 3,572,204 shares issued and outstanding 4 4 Additional paid-in-capital 16,532 16,192 Retained earnings 47,484 44,758 Accumulated other comprehensive income/(loss) ) ) Total shareholders' equity 62,944 56,889 Total liabilities and shareholders' equity $ 525,581 $ 516,498 GEORGIA-CAROLINA BANCSHARES, INC. Consolidated Statements of Income (dollars in thousands, except per share amounts) Three Months Ended Nine Months Ended September 30, September 30, Interest income Interest and fees on loans $ 4,177 $ 3,795 $ 12,033 $ 11,465 Interest on taxable securities 549 635 1,793 1,784 Interest on nontaxable securities 148 143 449 386 Interest on Federal funds sold and other interest 6 8 14 42 Total interest income 4,880 4,581 14,289 13,677 Interest expense Interest on NOW, money market, and savings deposits 127 130 379 422 Interest on time deposits less than $100,000 104 125 323 389 Interest on time deposits $100,000 or greater 143 169 434 509 Interest on brokered and wholesale deposits 48 84 157 292 Interest on funds purchased and other borrowings 22 4 62 14 Total interest expense 444 512 1,355 1,626 Net interest income 4,436 4,069 12,934 12,051 Provision for loan losses ) 15 ) ) Net interest income after provision for loan losses 4,582 4,054 13,731 13,838 Non-interest income Service charges on deposits 367 414 1,060 1,174 Mortgage banking activities 1,972 1,765 5,218 6,462 Gain on sale of other real estate 4 22 78 181 Gains on sale of securities 2 - 53 91 Other income/loss 1,224 503 2,099 2,386 Total non-interest income 3,569 2,704 8,508 10,294 Non-interest expense Salaries and employee benefits 3,434 3,299 10,086 9,664 Occupancy expenses 395 387 1,170 1,122 Other real estate expenses 287 351 665 1,053 Other expenses 1,713 1,596 5,532 4,875 Total non-interest expense 5,829 5,633 17,453 16,714 Income before income taxes 2,322 1,125 4,786 7,418 Income tax expense 926 282 1,575 2,149 Net income $ 1,396 $ 843 $ 3,211 $ 5,269 Net income per share of common stock Basic $ 0.39 $ 0.24 $ 0.89 $ 1.48 Diluted $ 0.38 $ 0.23 $ 0.88 $ 1.47 Dividends per share of common stock $ 0.045 $ 0.045 $ 0.135 $ 0.130
